LEASE

        THIS LEASE, made this 24th day of November, 2003, by and between the
PORT OF TACOMA, a Washington port district, as Lessor, and DARLING INTERNATIONAL
INC, as Lessee,

      WITNESSETH:

    1.        Premises:     Lessor leases to the Lessee, and Lessee rents from
Lessor, subject to the conditions herein set forth, those certain premises in
Tacoma, Washington, consisting of 3.01 acres at 2041 Marc Street, Tacoma,
Washington. Such premises are delineated on Exhibit “A” attached.

     2.        Term:     The term of this Lease shall commence October 1, 2003
and shall terminate on September 30, 2018.

        Both parties acknowledge that this Lease is subject to early termination
rights by either party and this Lease may not run its full term or be extended
beyond the base term of this Lease.

        The Lessor may terminate this Lease at any time for noncompliance of
environmental provisions including odor emissions in violation of air quality
standards or that cause adverse impact to the community or nearby businesses.
See Paragraph 16 Environmental Inspection and Audit.

        The Lessor may terminate this Lease upon three (3) years’ prior written
notice to Lessee provided that Lessor needs the premises to support Lessor’s
operations and/or development.

        The Lessee may terminate this Lease upon three (3) years’ prior written
notice to Lessor provided that Lessee experiences significant changes in
economic circumstances or relocation opportunities.

    3.        Rent:     Lessee agrees to pay, and Lessor agrees to accept,
initial rental in the amount of $7,500.00 per month for the Premises. Such
rental shall be payable monthly in advance. Lessee is required to pay to Lessor
all leasehold excise taxes as now or hereafter assessed, currently assessed at
12.84 percent of taxable rent.

        On each October 1st the rent shall increase by five percent (5%) over
the rent paid in the preceeding year, except that on October 1, 2014 the rent
shall be increased by ten percent (10%) over the rent paid in the preceeding
year.

    4.        Use:     The leased Premises shall be used for operating a
rendering plant, processing food byproducts into meat meal, yellow grease and
tallow and processing trap grease material. Each of the finished products are
sold into domestic markets or for export. No other use shall be made of the
Premises except with the written consent of Lessor.

    5.        Bond:     Lessee agrees that it will, at all times during the term
of this Lease, maintain in effect a bond or other security acceptable to Lessor,
which shall be on file with Lessor at all such times, in the initial penalty
amount of $90,000.00 (which is equal to one-year’s rental). Such bond or other
security shall be conditioned to perform all of the conditions of this Lease,
and the amount thereof shall be adjusted to reflect rental adjustments or other
changes affecting the value or term of this Lease. Such changes shall
be incorporated into such penalty amount and filed with Lessor at least thirty
(30) days prior to the commencement date of the Lease change.

    6.        Maintenance:     Lessee is the owner of all buildings and other
improvements on the premises and shall at all times at its sole cost and expense
keep the buildings and other improvements, including security system if any,
situated on the premises in good repair and condition during the term thereof.

        Lessee agrees that on termination of tenancy, all improvements placed by
Lessee on the premises shall be removed by Lessee, except as otherwise agreed by
Lessor pursuant to Paragraph 17 Alterations and Improvements.

        The access road, Marc Street, and utilities serving the demised premises
are provided for the benefit of Lessee and Lessor assumes no responsibility for
their maintenance.

    7.        Utilities:     Lessee shall be liable for, and shall pay
throughout the term of this Lease, all charges for all utility services
furnished to the premises, including, but not limited to, light, heat,
electricity, gas, water, sewerage, garbage disposal and janitorial services. All
charges for utility installation, maintenance, repair or replacement shall be
for the expense of the Lessee.

    8.        Condition of Premises:     Lessee has hitherto occupied the
Premises, is aware of their condition, and accepts them as they are. At the
expiration or sooner termination of this Lease, Lessee shall return the Premises
to the Lessor in the same condition as originally leased to the predecessor(s)
of Lessee (i.e. bare ground), except as otherwise agreed by Lessor pursuant to
Paragraph 17 Alterations and Improvements.

    9.        Taxes:     : The Lessee agrees to pay and save the Lessor harmless
from any tax imposed on the interest of either party in the Premises during this
Lease or imposed on the parties, or either of them by reason of this Lease.

    10.        Inspection and Access:     Lessee will allow Lessor or Lessor’s
agent free access at all reasonable times to the Premises for the purpose of
inspection, monitoring or for making repairs, additions or alterations to the
Premises.

    11.        Remedies     In case of default as set forth in Paragraph 12
below, it shall be lawful for Lessor to reenter the Premises and to remove all
persons therefrom. Lessee hereby covenants, promises and agrees to pay the
Lessor the rents herein provided for at the times and in the manner provided
for, and to be responsible for the rents and covenants herein contained or
subsequently agreed upon between the parties, or their assignee, should any
portion of the Premises herein involved be sublet or assigned to any third
party.

    12.        Default:     The following events shall be deemed to be events of
default by Lessee under this Lease:

     a)               Lessee shall fail to pay any installment of the rent
or charges under Paragraph 3 above and such failure shall continue for a period
of fifteen (15) days after receipt by Lessee of written notice of such failure.


     b)               Lessee shall fail to comply with any term, provision
or covenant of this Lease, other than the payment of rent, and shall not
commence to cure such failure within thirty (30) days after receipt of written
notice thereof to Lessee or shall fail or neglect to prosecute the completion of
what may be necessary to effect such cure with reasonable diligence.


     c)               Lessee shall become insolvent, or allows placement of any
liens arising out of any work performed, materials furnished or obligations
incurred by Lessee which are not discharged or bonded-off within thirty
(30) days, or shall make a transfer in fraud of creditors, or shall make an
assignment for the benefit of creditors, or if a receiver, assignee or other
liquidating officer is appointed for the business of Lessee, or shall file a
petition in bankruptcy under any section of the Bankruptcy Laws.


        Upon the occurrence of any of such events of default after the
expiration of any applicable grace periods, Lessor shall have the option,
without any further notice or demand, to terminate this Lease, or relet the
Premises and receive the rent therefor, in which event Lessee shall immediately
surrender the Premises to Lessor, and Lessee agrees to pay to Lessor on demand
the amount of all loss and damage which Lessor may suffer by reason of such
termination or subletting.

        A late charge of one percent (1%) per month will be added to all rent
not paid on the date it is due. This charge shall be in addition to the other
remedies of Lessor provided in this Lease or by law.

    13.        Hold Harmless and Endemnity:     All personal property on the
Premises shall be at the sole risk of Lessee. Lessor, its employees and agents
shall not be liable for any injury to or death of any person, or damage to
property, sustained or alleged to have been sustained by Lessee or others as a
result of any condition (including future conditions) in the Premises, or the
building in which any portion of the Premises are located; or as a result of the
Premises becoming out of repair, or caused by fire or by the bursting or leaking
of water, gas, sewer or steam pipes, or due to the happening of any accident
from whatsoever cause in and about the Premises. Lessee agrees to indemnify,
defend and hold Lessor, its employees and agents harmless from any and all
claims for damages suffered on or about the Premises by any person, firm or
corporation except to the extent such loss or damage results from the sole
negligence of the Lessor. In addition, Lessee shall, at its own expense,
maintain proper liability insurance with a reputable company(ies) satisfactory
to Lessor in the minimum limits of Two Million Dollars ($2,000,000) per person,
Two Million Dollars ($2,000,000) per accident occurrence for bodily injuries or
death, and Two Million Dollars ($2,000,000) per accident for property damage, to
indemnify both Lessor and Lessee (including naming the Lessor as additional
insured) against any such liability or expense. Lessee shall also maintain
business auto coverage insuring all vehicles to minimum limits of One Million
Dollars ($1,000,000). Lessee shall further deliver to Lessor a certificate of
such insurance showing all aforementioned coverages to be in effect and
providing that it will not be canceled without at least thirty (30) days prior
written notification to Lessor.

    14.        Waiver of Subrogation:     If either Lessor or Lessee experience
any injury, loss or damage to themselves or their respective real or personal
property, and if that injury, loss or damage was then insured against under any
or all of their respective insurance policies, including any extended coverage
endorsements thereto, then the appropriate insurance company(ies), and not
Lessor or Lessee, shall be solely liable to compensate the party(ies) who
experienced the injury, loss or damage, and this shall be so regardless of
whether Lessor or Lessee was responsible for such injury, loss or damage. To
this end, Lessor and Lessee hereby waive any rights each may have against the
other as a result of any injury, loss or damage which is then insured against by
either. This waiver is effective only to the extent that the insurance
company(ies) actually pay(s) for such injury, loss or damage. In addition,
Lessor and Lessee agree to (1) cause their respective insurance companies to
waive any right of subrogation, and (2) provide proof to the other party within
thirty (30) days after the execution of this Lease that such waivers have been
successfully obtained from the respective insurance companies (if such proof is
not provided within this thirty (30) day period, the other party shall have the
right to declare this paragraph to be ineffective). This paragraph shall be
inapplicable if it would have the effect, but only to the extent that it would
have the effect, of invalidating any insurance coverage of Lessor or Lessee.

    15.        Observance of Laws and Regulations:     Lessee agrees to keep the
demised Premises in a clean and safe condition and to comply with all police,
sanitary and safety laws, and all applicable regulations and ordinances of all
governmental bodies having authority over the demised Premises or any activity
conducted thereon including, but not limited to, those pertaining to storm
water, process water, odor, dust emissions and noise, and to hold Lessor
harmless against all costs, fees, attorneys’ fees, fines or damages which it may
be caused to incur by reason of any charge that there has been a violation
thereof.

    16.        Environmenetal Inspection and Audit:     Lessee acknowledges past
Puget Sound Air Pollution Control Agency (PSAPCA) violations. Lessee shall allow
Lessor or Lessor’s employees, agents or contractors access to the premises at
any time for purposes of environmental compliance inspections. Further, Lessee
acknowledges that an environmental audit was performed at the premises by
Science and Engineering Analysis Corporation (SEACOR) and a report was produced
and dated October 1991 suggesting various premises and management improvements
designed to control odors on or about the premises. Lessee shall, at its sole
expense, perform annual environmental audits designed to demonstrate full
compliance with existing environmental and air quality laws and regulations. A
copy of the audit reports shall be provided to the Lessor. To the extent that
management practices and premises improvements are required to fully comply with
environmental and air quality laws and regulations, the Lessee shall forthwith
implement the necessary management practices changes and premises improvements
in a timely fashion. Upon notice to Lessee by Lessor of flagrant odor emissions,
Lessee shall immediately determine the cause of said odors and take corrective
action. Failure to comply with the provisions of this paragraph shall constitute
a breach of this Lease and may result in termination of this Lease and cessation
of operations.

        Lessee further agrees to inform Lessor of any major environmental
incidents including odor releases as soon as practical but not later than
twenty-four (24) hours from the time of the incident. In addition, Lessee will
submit quarterly reports to Lessor identifying any odor complaints, the Lessee’s
response to the complaint and corrective actions taken and a general compliance
summary for the preceding quarter. Lessee will keep a copy of these quarterly
reports on the leased premises as well as submitting them to the Lessor.

    17.        Alterations and Improvements:     s: Lessee will make no
alterations, additions or improvements in or to the demised premises without
written approval of Lessor, but such approval will not be unreasonably withheld.
All alterations, additions and improvements made by Lessee shall remain the
property of Lessee. Lessee agrees that on termination of the tenancy created
hereunder, all improvements placed by Lessee or any predecessor on the premises
shall be removed by the Lessee at its expense. At the election and sole
discretion of the Lessor, some or all of the improvements may be allowed to
remain in place and become the property of the Lessor.

        All trade fixtures including, but not limited to, shelving, portable
partitions and cabinets, shall remain the property of the Lessee and may be
removed on or before the termination of this Lease, or any renewal thereof,
provided that Lessee makes any repairs necessary to restore the leasehold to its
original condition upon removal. If not removed by Lessee, such items shall be
removed by Lessor at Lessee’s expense or become the property of the Lessor, at
Lessor’s sole discretion.

    18.        Attorneys' Fees:     If either party to this Lease brings an
action before any Court or arbitrator to enforce or obtain a declaration of its
rights under any provision of this Lease, a reasonable attorneys’ fee shall be
awarded to the prevailing party in such litigation or arbitration.

    19.        Lessor's Right to Cure:     Right to Cure: At any time and
without notice, Lessor may, but need not, cure any failure by Lessee to perform
its obligations under this Lease. Whenever Lessor chooses to do so, all costs
and expenses incurred by Lessor in curing any such failure, including, without
limitation, reasonable attorneys’ fees together with interest on the amount of
costs and expenses so incurred at the rate of twelve percent (12%) per annum
shall be paid by Lessee to Lessor on demand and shall be recoverable as
additional rent.

    20.        Assignments and Subleases:     Lessee shall not assign, encumber,
pledge or otherwise convey (collectively “assign”) this Lease or any part
thereof and shall not sublet the whole or any portion of the Premises without
the written consent of Lessor, which may be withheld at Lessor’s sole
discretion. This Lease shall not be assignable by operation of law. If Lessee is
a corporation or a partnership, a sale or other transfer of a controlling
interest (i.e., more than 50% ownership) in the Lessee to one acquiring person,
entity or group shall be considered an assignment hereunder. If consent is once
given by the Lessor to the assignment or sublet of this Lease, or any interest
therein, Lessor shall not be barred from afterwards refusing to consent to any
further assignment. Lessee shall pay Lessor’s reasonable attorneys’ fees and
other costs incurred as a result of a request to assign or to sublet or assign
this Lease.

    21.            Hazardous Substances:

    a)               Hazardous Substances Defined:     As used in this Lease,
the term “Hazardous Substance” means any hazardous, toxic, dangerous or
extremely dangerous substance, material or waste, which is or becomes regulated
by the United States Government, the State of Washington, or any local
governmental authority. The term includes, without limitation, any substance
containing constituents regulated as specified above.


     b)              Release Defined:     As used in this Lease, the term
“release” shall be defined as provided in 42 U.S.C. 9601 and RWC 70.105D.020. In
the event a conflict exists between the two definitions, the broader definition
shall apply. For purposes of this Lease, the term release shall also include a
threatened release.


     c)               Use, Storage and Disposal:     Notwithstanding any other
provision of this Lease, Lessee shall not use, store, treat, generate, sell or
dispose of any Hazardous Substances on or in any manner that affects the
Premises, improvements and common areas without the prior written consent of the
Lessor, other than in small quantities for office and industrial uses so long as
such use is otherwise in accordance with the terms and conditions of this Lease
and the Laws.


     d)               Compliance with Laws:     Lessee shall, at its sole cost
and expense, comply with all laws, statutes, ordinances, regulations, rules, and
other governmental requirements regarding the proper and lawful generation, use,
sale, transportation, storage, treatment and disposal of Hazardous Substances
(hereinafter “Laws”) or in any manner that affects the Premises.


     e)               Monitoring:    Lessor or its designated agents may,
at Lessor’s sole discretion and at reasonable times, enter upon the Premises for
the purpose of (1) monitoring Lessee’s activities conducted thereon, and (2)
conducting environmental testing and sampling to determine compliance with
applicable Laws and the terms of this Lease. If such monitoring discloses the
presence or release of Hazardous Substances in violation of either applicable
Laws or this Lease, the cost of such monitoring shall be paid by Lessee pursuant
to subparagraph “h.” In addition, within five (5) days of Lessor’s written
request, Lessee shall provide Lessor with a detailed written description of
Lessee’s generation, use, sale, transportation, storage, treatment and disposal
of Hazardous Substances on or which may otherwise affect the Premises. Lessor’s
discretionary actions pursuant to this subparagraph shall not constitute a
release waiver or modification of Lessee’s obligations otherwise specified in
this Lease.


     f)              Notifications:     Lessee shall notify Lessor within
twenty-four (24) hours of any known release of Hazardous Substances that may
affect the Premises, and shall promptly provide Lessor with a copy of any
notifications given to any governmental entity regarding any such release.
Lessee shall promptly provide Lessor with copies of any inspection report,
order, fine, request, notice or other correspondence from any governmental
entity regarding the release of Hazardous Substances that may affect the
Premises. Lessee shall provide Lessor with a copy of all reports, manifest, and
identification numbers regarding Hazardous Substances at the same time they are
submitted to the appropriate governmental authorities.


     g)              Environmental Assessment:     Lessee shall, upon written
request from Lessor, based on a sufficient reason to believe there has been a
release of hazardous substances affecting the Premises, within sixty (60) days
following expiration or other termination of this Lease, provide Lessor with an
environmental assessment prepared by a qualified professional approved in
advance by the Lessor. The environmental assessment shall, at a minimum, certify
that a diligent investigation of the Premises has been conducted, including a
specific description of the work performed, and either (1) certify that diligent
investigation of the Premises has revealed no evidence of a release of Hazardous
Substances or violation of applicable laws, or (2) if a release or violation of
applicable laws is detected, identify and describe; (i) the types and levels of
Hazardous Substances detected; (ii) the physical boundaries of the release,
including property other than the Premises; (iii) the actual and potential risks
to the environment from such release or violation; and (iv) the procedures and
actions necessary to remedy the release or violation in compliance with
applicable Laws. Lessee shall pay the expense of obtaining the environmental
assessment and of performing all remediation in accordance with subparagraph
“h.”


     h)               Hold Harmless and Indemnity:     Lessee shall defend (with
attorneys approved in writing by Lessor), indemnify and hold Lessor and its
agents harmless from any loss, claim, fine or penalty arising from the release
of Hazardous Substances or any violation of applicable laws affecting the
Premises to the extent caused by Lessee during the term of this Lease or any
prior Lease between Lessee and Lessor with respect to the Premises. Such
obligation shall include, but shall not be limited to, environmental response
and remedial costs, other cleanup costs, environmental consultants’ fees,
attorneys’ fees, fines and penalties, laboratory testing fees, claims by third
parties and governmental authorities for death, personal injuries, property
damage, business disruption, lost profits, natural resource damages and any
other costs, and Lessor’s expenses as provided in subparagraphs “d”, “e” and
“g.” Lessee’s obligation pursuant to this subparagraph shall survive expiration
or other termination of this Lease.


       There        shall be no liability under this subsection if the Lessee
can establish that the release or threat of release of a hazardous substance and
the damages resulting therefrom were caused solely by:


     (1)                 An act of God.


     (2)                 An act of war.


     (3)                 An act or omission of a third party other than an
employee or agent of the Lessee, or than one whose act or omission occurs in
connection with a contractual relationship, existing directly or indirectly,
with the Lessee (except where the sole contractual arrangement arises from a
published tariff and acceptance for carriage by a common carrier by rail), if
the Lessee establishes by a preponderance of the evidence that (a) he exercised
due care with respect to the hazardous substance concerned, taking into
consideration the characteristics of such hazardous substance, in light of all
relevant facts and circumstances, and (b) he took precautions against
foreseeable acts or omissions of any such third party and the consequences that
could foreseeably result from such acts or omissions. Or,


     (4)               Any combination of the foregoing paragraphs.


       Notwithstanding               any other provision of this Lease, Lessee
shall have no liability with respect to any release of Hazardous Substances that
Lessee proves were present on the Premises prior to the commencement of the term
of this Lease pursuant to Paragraph 2 above, and not caused in whole or in part
by Lessee or any predecessor.


     i)               Default and Cure:     Notwithstanding any other provision
of this Lease, Lessor may, in event of a release of Hazardous Substances or a
violation of applicable laws affecting the Premises, elect to declare this Lease
in default and terminate the same unless Lessee is diligently proceeding to cure
such default with remedy agreed upon by Lessee and Lessor. Such election by
Lessor, if made, shall be without prejudice to any other remedy provided in this
Lease. Should Lessor not elect to declare a default, it may cure any release of
Hazardous Substances or any violation of applicable laws by Lessee, and impose a
rent surcharge sufficient to recover such expenses together with interest at
eighteen percent (18%) per annum, for such portion of the unexpired term of this
Lease as the Lessor may deem proper.


     j)               Assignments and Subleases:      Lessor may withhold its
consent to any assignment, sublease, or other transfer if the proposed
transferee’s use of the Premises may involve the generation, storage, use,
treatment, or disposal of Hazardous Substances, as defined in this Lease.


     k)               Release of Hazardous Substances:      Notwithstanding
any other provision of this Lease, and without prejudice to any other such
remedy, Lessor, in the event of a release of Hazardous Substances, a violation
of applicable laws or a breach of Paragraph 21 of this Lease, shall be entitled
to the following rights and remedies, at Lessor’s option:


     (1)               To terminate this Lease immediately unless Lessee is
diligently proceeding to cure such default with remedy agreed upon by Lessee and
Lessor.


     (2)               To recover any and all damages associated with the
default, including but not limited to cleanup costs and charges, civil and
criminal penalties and fees, loss of business and sales by Lessor and other
Lessees of the Premises, and any and all damages and claims asserted by their
parties and Lessor’s attorneys’ fees and costs.


    (3)               To renegotiate the terms of this Lease to recover
any return on expenditures made by the Lessor in order to insure that the
Premises and the use of such Premises comply with all governmental rules,
regulations and requirements.


    22.        Invalidity of Particular Provision:     It is the intention of
the parties that each term or provision of this Lease be enforceable to the
fullest extent permitted by law. If any term or provision of this Lease or the
application thereof to any person or circumstance is, to any extent, invalid or
unenforceable, the remainder of this Lease and the application of such term or
provision to person or circumstances other than those as to which it is held
invalid or unenforceable shall not be affected thereby and shall continue in
full force and effect.

    23.        Entire Agreement, Amendments:      This Lease constitutes the
complete agreements between Lessor and Lessee. There are no terms, obligations,
covenants or conditions other than those contained herein. No modification or
amendment of this Lease shall be valid and effective unless evidenced by an
agreement in writing signed by party to be bound.

     24.        Lessor’s Lien and Security Interest:      In addition to the
Lessor’s lien provided by law, Lessor shall have, and Lessee hereby grants to
Lessor, a security interest in all goods, furniture, fixtures, equipment,
supplies and all other property of Lessee in or on the Premises, and all
proceeds and replacements thereof, as security for all Lessee’s obligations
under this Lease. Lessee shall have the right, however, to sell its merchandise
in the normal course of its business free of this lien and security interest.
Lessee shall not remove any of such property from the Premises until it has
fully satisfied its obligations under this Lease. Any requirement of reasonable
notice to Lessee of Lessor’s intention to dispose of any of Lessee’s property to
enforce this security interest shall be satisfied by notice given in the manner
set forth in Paragraph 26 of this Lease at least five (5) days before the time
of such disposition. Any such sale conducted in a commercially reasonable manner
if held on the Premises after advertisement of the time, place and method of
sale and a general description of the property to be sold in a local
daily newspaper for five (5) consecutive days prior to the sale. Lessor shall
have all rights and remedies of a secured party under law.

    25.        Waiver:      No word, act or omission of Lessor shall be deemed
to be a waiver of any default or noncompliance by Lessee under the terms of this
Lease or of any right of Lessor hereunder or of any notice given by Lessor
hereunder unless Lessor so advises Lessee in writing. The acceptance of rental
by Lessor for any period or periods after a default or noncompliance by Lessee
hereunder shall not be deemed a waiver of such default. No waiver by Lessor of
any default or noncompliance hereunder by Lessee shall be construed to be or act
as a waiver of any subsequent default or noncompliance by Lessee.

    26.        Notices:      All notices required under this Lease may be given
by certified or registered mail at the following addresses:

LESSOR:

     PORT OF TACOMA
Attn: Real Estate Department
1 Sitcum Plaza
P. O. Box 1837
Tacoma, Washington 98401-1837
Phone: 253-383-5841 / Fax: 253-593-4534
    

LESSEE:

     Darling International Inc
Attn: Mr. Brad Phillips
251 O'Connor Ridge Blvd, Suite 300
Irving, Texas 75038
Phone: 972-717-0300 / Fax: 972-717-1588

    27.        Signs:     All signs and symbols placed in the windows or doors
of the Premises, or upon any exterior part of the building by Lessee shall be
subject to the approval of Lessor, which shall not be unreasonably withheld and
will be consistent with Lessor’s signage policy. Any signs placed on the
Premises shall be so placed on the understanding and agreement that Lessee will
remove the same at the termination of this Lease and repair any damage or injury
to the Premises caused thereby, and if not so removed by Lessee then Lessor may
have the same so removed at Lessee’s expense. Lessee shall not at any time post
or display, or allow the posting or displaying of, political signs, signs in
support of specific candidates for office, or signs taking positions on
referendums or ballot measures.

    28.        Applicable Law:     This Lease shall, in all respects, be
governed by the laws of the State of Washington.

    29.        Successors in Interest:     The terms, provisions, covenants, and
conditions contained in this Lease, shall apply to, inure to the benefit of, and
be binding upon the parties hereto and upon their respective successors in
interest and legal representatives except as otherwise herein expressly
provided.

        IN WITNESS WHEREOF, the parties hereto have caused this Lease to be
executed by their proper officers thereunto authorized this 24th day of
November, 2003.

LESSOR:

     PORT OF TACOMA
    
By: (original signed by Andrea Riniker)
Its: Executive Director
  
  

LESSEE:

     Darling International Inc
    
    
By: (original signed by Brad Phillips)
Its: Treasurer
Date: November 6, 2003
  



         
By: (original signed by Exec. VP)
Its: Executive Vice President
Date: November 6, 2003




STATE OF WASHINGTON

)



)     ss.

County of Pierce

)

        On this 24th day of November, 2003, personally appeared before me the
undersigned, a Notary Public, in and for the State of Washington, duly
commissioned and sworn, Andrea Riniker, to me known to be the Executive Director
of the PORT OF TACOMA, a municipal corporation, that executed the foregoing
instrument and acknowledged the said instrument to be the free and voluntary act
and deed of said corporation, for the uses and purposes therein mentioned, and
on oath stated that she is authorized to execute the said instrument and that
the seal affixed is the corporate seal of said municipal corporation.

        WITNESS MY HAND AND OFFICIAL SEAL hereto affixed the day and year first
above written.



   

NOTARY PUBLIC in and for the State
of Washington, residing at Tacoma
   

APPROVED AS TO FORM:
   

   

Original Signed by Robert I. Goodstein)
Counsel for PORT OF TACOMA

   